1 U.S. 73
1 Dall. 73
1 L.Ed. 42
Respublicav.Mesca et
No. ____.
Court of Oyer and Terminer, at Philadelphia
September Sessions, 1783

This was an indictment against four Italians for the murder of Captain Pickles; and, upon the arraignment of the prisoners, the Court assigned Ingersol and Swift as counsel for them. These gentlemen then challenged the array, and moved for an award of a tales de medietate lingua; but the Attorney General controverted the propriety of the motion, and it was twice argued, on the 25th and 29th of September.
The counsel for the prisoners urged, that the Stat. of Edw. 3. c. 13. was a beneficial law, encouraging foreigners to come into the country; that, in practice, it had been extended to Pennsylvania before the revolution, and found policy justified its continuance. In the course of their argument the following authorities were cited: 1 Pen. Laws 89. 28. Edw. 3. c 13. 4 Bl. Com. 352. 2 H. H, P. C. 271. 272. Dyer 304. Chart. of Ch. 2. to Penn. 2 Wils. 75. Salk. 411.
To prove the practice, Thomas Clifford, upon his solemn affirmation, stated, that in February 1764, a burglary was committed in his dwelling house in Philadelphia; that one Brinkloe, being apprehended upon suspicion, accused William Frederick Ottenreed; whereupon they were both imprisoned and tried; and to the best of the witnesses recollection, Ottenreed was allowed to have a moiety of foreigners on his jury.
The Attorney General observed, that the question turned upon this point how far the English statutes were extended to Pennsylvania? and by what authority they could be extended, whether exclusively by an act of the Legislature, or, likewise, by the adjudications of the supreme court? The sentiments of the foreign jurists seemed, he said, to be crude and undigested upon this subject; but certain principles, which had obtained the authority of a general assent, might serve as a directory to form an accurate judgment. He then adverted to several acts of parliament which did not extend, as the act of limitations, Jac. 2. the .28 H. 8. respecting Pirates, &c; and urged, that, by the royal charter, the common law, and statute law, relating to felonies were extended; but that statutes merely relating to the mode of trial did not extend; on which account, laws were passed in that respect, soon after the settlement of the province.
With respect to the statute immediately in question, he contended, that it had never been extended by the legislature, because it was thought unnecessary, and might often be greatly inconvenient; for in every case where foreigners were tried, the humane provision of our laws, which allows them counsel, would then be defeated. A trial per medietatem lingua was never granted to Indians, or Negroes; nor is it, indeed, pretended to have taken place in any more than once instance; and that too, rests entirely on the recollection of a single witness.
The Attorney General cited 2 Hawk. 420. Tri. per Pais 247. Dyer 357. a. Cro. E. 869. Smith's Hist. of New York 24. 243. 2 Pen. Laws. 2. 1 Pen. Laws in App. 318. Votes of Ass. Vol. 1. p. 6. 53. 106. id. in App. 11. 1 Pen. Laws 88. 114. Votes of Ass. Vol. 2. p. 22. 211. 234. Robin view State of Europe 395.
The CHIEF JUSTICE delivered the opinion of the court as follows.
M'Kean, C. J.


1
The point before the court has been well argued; and, on a full consideration of the subject, we now find little difficulty in pronouncing our decision. The first legislature under the Commonwealth, has clearly fixed the rule, respecting the extension of British statutes, by enacting, that 'such of the statutes as have been in force in the late province of Pennsylvania, should remain in force, till altered by the Legislature:' And it appears in evidence, that the 28. Edw. 3. c 13. has been in force in the late province, since a trial per medietatem lingua was allowed, in the case of a burglary committed by one Ottenreed, in the mansion house of Mr. Clifford.


2
Whether it was intended by the act, to which I have referred, to include only such statutes as were in force, by an express extension of the Legislature; or to comprehend, likewise, such statutes, as had been extended by the judgment of the supreme court, or received there in usage, seems to be, in some degree, uncertain. We know, however, that many statutes for near a century, have been practised under in the late province, which were never adopted by the Legislature; and that they might be admitted by usage, and so become in force, was the opinion of the British parliament, declared in a statute passed in the year 1754, enabling legatees to be witnesses to wills and testaments. If, therefore, the statute in question has been, by any means, legally in force; a necessity is, seemingly, imposed upon us, to grant the challenge to the array, which has been made on the behalf of the prisoners.


3
But if this was a new case, the judgment of the court would be different; for, the reasons which gave rise to the 28 Edw. 3. do not apply to the present government, nor to the general circumstances of the country. Prisoners have here a right to the testimony of their witnesses upon oath, and to the assistance of counsel, as well in matters of fact, as of law; which was not the case in England in the year 1353, when that statute was enacted. We do not think, indeed, that granting a medietas lingua, will, at all, contribute to the advancement of justice; and we know it is a privilege which the Citizens of Pennsylvania cannot reciprocally enjoy, as, at this day, there are no juries in any part of Europe, except in the British dominions.


4
On the ground, however, of the precedent which has been shown, we hold ourselves bound, on this occasion, to allow the challenge, and to grant a trial per medietatem lingua.